Title: To George Washington from Horatio Gates, 24 December 1784
From: Gates, Horatio
To: Washington, George



Rihmonds [Md.] Fryday Evening [24 Dec. 1784]

Believe me Sir were I in Health fit to attend the Committee this Evening I would on no account fail to do it but I feel I must go to bed instead of going to Mans. You are so perfectly Master of the Business, that my Assent to your Opinions is all I have to

say upon the Subject; this you may be sure of having, whenever that is called for—when a Vote must Decide, I will get a Coach, & come at all Hazzards to Mans. Your Obedt Hble Servt

Horatio Gates

